Citation Nr: 1024268	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to December 
1945.  His death occurred in December 2003, at Pinckneyville 
Community Hospital (PCH) in Pinckneyville, Illinois.  The 
appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claim of 
entitlement to dependency and indemnity compensation (DIC) on 
the basis of 38 U.S.C.A. 
§ 1151.  Pursuant to the appellant's request, in July 2006 
she was afforded a hearing before a Veterans Law Judge who is 
no longer employed by the Board at the RO.  A transcript of 
that proceeding is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As alluded to in the Introduction, the appellant presented 
testimony in July 2006 before a Veterans Law Judge who is no 
longer employed by the Board.  In a May 2010 letter, the 
appellant was apprised of this situation and given the 
opportunity to request another hearing before a different 
Veterans Law Judge.  In June 2010, the appellant responded 
that she wanted a hearing before a Veterans Law Judge at the 
RO.  Accordingly, the appellant should be scheduled for a 
Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO. All 
correspondence and any hearing transcripts 
regarding this hearing should be 
associated with the claims folder

After the appellant has been afforded an opportunity to 
appear at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



